64 S.E.2d 183 (1951)
233 N.C. 348
STATE
v.
ARTIS.
No. 217.
Supreme Court of North Carolina.
March 21, 1951.
*184 Atty. Gen. Harry McMullan and Asst. Atty. Gen. Ralph Moody, for the State.
Herbert B. Hulse and Scott B. Berkeley, Goldsboro, for defendant.
STACY, Chief Justice.
The appeal challenges, first, the sufficiency of the evidence to overcome the demurrer, second, the submission of the charge of murder in the second degree, and, third, the correctness of the instructions to the jury.
The State's evidence readily supports the verdict. The defendant's evidence, if believed, would have justified a self-defense acquittal. And even if the weight of the evidence seems to bear in favor of the defendant, we cannot say there was error in submitting the case to the jury. They are the triers of the facts. The credibility of the evidence is for them. The court ruled properly in denying the motion for judgment as in case of nonsuit. Indeed, the presumptions arising from an intentional killing with a deadly weapon, to wit, unlawfulness and malice, required a jury verdict. State v. Chavis, 231 N.C. 307, 56 S.E.2d 678; State v. Childress, 228 N.C. 208, 45 S.E.2d 42; State v. Brooks, 228 N.C. 68, 44 S.E.2d 482; State v. DeMai, 227 N.C. 657, 44 S.E.2d 218; State v. Staton, 227 N. C. 409, 42 S.E.2d 401; State v. Vaden, 226 N.C. 138, 36 S.E.2d 913; State v. Robinson, 226 N.C. 95, 36 S.E.2d 655; State v. Rivers, 224 N.C. 419, 30 S.E.2d 322; State v. Todd, *185 224 N.C. 358, 30 S.E.2d 157; State v. Burrage, 223 N.C. 129, 25 S.E.2d 393; State v. Keaton, 206 N.C. 682, 175 S.E. 296; State v. Gregory, 203 N.C. 528, 166 S.E. 387.
The defendant complains that the charge of murder in the second degree should not have been submitted to the jury, and that otherwise error was committed in the trial of this charge. Even sothough no error in this respect appears on the recordthe defendant is in no position to take advantage of it, since he was convicted of the lessor offense of manslaughter and the evidence fully justifies the conviction. State v. Beachum, 220 N.C. 531, 17 S.E.2d 674; State v. Blackwell, 162 N.C. 672, 78 S.E. 316.
The occurrence here was quite a needless tragedy. Both of the principals were a little too insistent upon their rights. Each made the mistake of arming himself. In this respect the defendant seems to have been the first offender. But, then, we are looking at the events of the day in retrospect. If the parties themselves had it to go over, they too might, and doubtless would speak and act differently. It is easy to be wise in the aftertime. Many there are who will learn only in the school of experiencethat school exclusively reserved for those who will learn in no other. Its lessons are hard and it is usually thorough in its teachings, as all who are connected with this case will now quite readily agree.
No error appears in the charge as given or in the refusal to charge as requested. The whole case was largely one of fact determinable alone by the jury. We find no error in the trial. The verdict and judgment will be upheld.
No error.